7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert WATSON, III, Defendant-Appellant.
No. 92-6878.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 21, 1992.Decided:  September 28, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-90-28, CA-92-501)
Robert Watson, III, Appellant Pro Se.
Christine Witcover Dean, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Watson, III, appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Watson, Nos.  CR-90-28;  CA92-501 (E.D.N.C. Aug. 3, & Aug. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that Watson's attack on the length of his sentence imposed upon the revocation of his probation, as opposed to the revocation of the supervised release term, does not merit relief.   See Courtney v. United States, 518 F.2d 514, 515 (4th Cir. 1975) (adverse collateral legal consequences required)